Citation Nr: 9923132	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  94-14 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for a back 
disability.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for a hip disability.

3. Whether new and material evidence has been received to 
reopen a claim of service connection for a right arm 
disability.


REPRESENTATION

Appellant represented by:	James T. Clancy, Attorney at 
Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel
INTRODUCTION

The appellant had active duty from December 1955 to December 
1967 and from December 1967 to April 1974.  The appellant's 
initial period of service included tours of duty in Vietnam.  
The appellant's latter period of service has been classified 
by the service department as under other than honorable 
conditions.   

This matter was last before the Board of Veterans' Appeals 
(Board) in January 1997, on appeal from a June 1993 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO).  In January 1997, the Board found 
that the appellant had not submitted new and material 
evidence sufficient to warrant the reopening of his claims of 
service connection for disabilities of the back, hip and 
right arm, previously denied by the Board in March 1986.  

The Board further remanded the appellant's claims of 
entitlement to an increased (compensable) disability rating 
for a right wrist scar, and entitlement to an increased 
rating for the residuals of a right femur fracture with 
trochanteric bursitis, currently evaluated as 10 percent 
disabling.  The appellant's claims folder does not reveal 
that further action has been taken on the remanded claims.

By order dated November 17, 1998, the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals and hereafter "Court"), remanded 
the appellant's claims relative to the claimed back, hip and 
right arm disability.  In its order, and pursuant to VA's 
motion, the Court directed that the appellant's claims be 
readjudicated under the ruling in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  The Court noted that in its January 
1997 decision, the Board had analyzed the appellant's claims 
under the then applicable test relative to the reopening of 
claims as set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

The Court noted that on remand, the appellant would be 
permitted to submit additional evidence and argument in 
accordance with its ruling in Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).  By letter dated in May 1999, the appellant 
through counsel submitted additional evidence and argument in 
support of the claims.  

Having reviewed the appellant's submissions and the filings 
of the parties before the Court, the Board is of the opinion 
that further development and readjudication of the claims is 
necessary as will be set forth in greater detail below.

The Board further notes that in his September 1992 claim, the 
appellant raised the issue of his entitlement to service 
connection for disabilities of the left wrist, left knee, 
diarrhea, the right shoulder, and ankle lesions resulting 
from claimed herbicidal exposure.  To the Board's knowledge, 
those matters have not been addressed by the RO.  They are 
accordingly referred to the RO for appropriate action.


REMAND

The appellant presently seeks to reopen claims of service 
connection for the disorders at issue that were denied by the 
Board decision dated in March 1986.  
Specifically, the appellant contends that he has a right arm 
disability, separate and distinct from the service-connected 
right wrist laceration, and that the former was either caused 
by or aggravated by the service-connected right wrist 
laceration, that ultimately led to the grant of service 
connection for the right wrist scar.  

The Board notes that service connection is in effect for a 
right wrist scar that is currently rated as zero percent 
disabling.  Service connection is also in effect for the 
residuals of a right femur fracture with trochanteric 
bursitis; a 10 percent disability rating has been assigned.

As to his claimed right hip disorder, the appellant contends 
that this is separate from the currently service-connected 
residuals of a right femur fracture with trochanteric 
bursitis.  With regard to his claimed back disorder, the 
appellant argues that it was also caused or aggravated by the 
service-connected right femur fracture residuals.  

Factual background

While on active duty in April 1956, the appellant was 
involved in a motor vehicle accident.  The appellant 
sustained a simple, complete fracture of the right leg at its 
mid-shaft, without artery or nerve involvement.  He underwent 
surgical open reduction of the fracture and fixation with a 
Hansen-Street nail.  Within a month after this procedure, the 
appellant slipped and fell, causing a bending of the surgical 
nail.  He underwent another surgical procedure to cause its 
straightening and was placed on convalescent leave.  Upon 
return from this leave, the nail was noted to have again 
bent.  Further surgical procedure was accomplished to remove 
the bent nail, and emplace a new nail.  At discharge in 
October 1956, it was noted that the appellant was "weight 
bearing with a good gait."     

Service medical records further reflect that during the 
course of November 1956 follow-up care, radiographic 
examination showed that the fracture line was identified but 
that healing was progressing.  In a July 1957 radiographic 
report, the appliance was noted to be in "good position 
within the right femur."  The fracture site showed a marked 
callus formation, and there was noted "questionable 
evidence" of an old fracture line.  In September 1957, the 
appellant's right leg was noted to be 1/2" shorter than his 
left.  

A January 1959 in-service chronological report of medical 
care reflects that the appellant complained of low back pain 
since his 1956 car accident.  He was noted to have pain on 
flexion and right lateral bending of his spine, and spasm of 
the paravertebral muscles, more prominent on the left.  A 
follow up treatment note reflects that the appellant's back 
pain improved with use of a bed board and heart.  The 
treating physician reported that the shortening of the 
appellant's right limb "may be a basis for pain."  The 
appellant was diagnosed to have acute myositis of the 
lumbosacral spine of undetermined cause.  

In June 1960, the appellant was noted upon radiographic 
examination to have a nail in the same position of his right 
leg as previously noted.  However, a military examiner 
reported that the appellant was "doing fairly well 
otherwise."  Upon the appellant's report of further back 
pain, he was instructed in back strengthening exercises in 
November 1963.  Radiographic examination reflected that the 
appellant's disc spaces were well maintained and the 
curvature of the spine was normal.  There was no evidence of 
degenerative disc disease and the sacroiliac joints and hip 
joints appeared normal.  

While serving on active duty in August 1963, the appellant 
lacerated his right wrist accidentally.  A one inch 
laceration was cleaned and sutured.  In February 1971, the 
appellant experienced pain and swelling resulting from an old 
chip fracture at the base of the 5th metacarpal.  
Radiographic examination of the right hand revealed normal 
findings.  He was prescribed aspirin.  Radiographic 
examination of the appellant's right hand in March 1962 
revealed normal findings.  

In October 1973, the appellant underwent surgery at the 
University of Texas Medical Branch Hospital, after 
complaining to prison officials that he was experiencing deep 
stabbing pain in his upper thigh.  During an attempt to 
remove the intramedullary rod, its head was broken off of its 
threads.  Operating physicians then removed the remaining 
protruding end from the nail, flush with the right 
trochanter.  In April 1974, after being diagnosed to have 
trochanteric bursitis, the appellant again underwent surgery 
to remove the calcific trochanteric bursa and the 
intramedullary device.  

By application received in January 1976, the appellant sought 
service connection for claimed hip and right leg 
disabilities.

The appellant underwent a VA physical examination in May 
1976.  His medical history relative to the right femur 
fracture and rehabilitative efforts were noted.  The 
appellant was then noted to be complaining of having pain 
over the right hip at the head of the nail.  Upon clinical 
examination, he was noted to be able to bend, stoop, squat, 
and stand on his heels and toes without difficulty.  The 
appellant was reported to have performed a "sit-up 
readily."  A well-healed, nonadherent, nontender, 
longitudinal scar was noted over the lateral aspect of the 
mid thigh.  The right lower extremity was noted to be 3/4 
inches shorter than the left lower extremity.  He was 
diagnosed to have chronic, symptomatic trochanteric bursitis 
of the right hip and femur, secondary to a protruding 
intramedullary nail and 3/4 inch shortening of the right lower 
extremity with slight muscular atrophy of the right thigh 
muscles.

By rating decision dated in July 1976, service connection was 
granted for the residuals of a right femur fracture with 
trochanteric bursitis.  A 10 percent disability evaluation 
was assigned.  

In a statement received in December 1976 in connection with 
the appellant's then-pending claim of an increased rating for 
the residuals of a right femur fracture with trochanteric 
bursitis, the appellant reported that he had had lower back 
problems since his 1956 accident.  He stated that he "was 
told by a military doctor that it could be caused by the 
right leg being shorter than the left."  

By application received in November 1979, the appellant 
sought service connection for, among other claimed disorders, 
disabilities of the lower back, right wrists and elbows.  

The appellant underwent a VA physical examination in April 
1980, conducted at the Texas Department of Corrections 
facility in Huntsville, Texas.  He was diagnosed to have 
chronic, symptomatic and moderate residuals of an old 
fracture of the distal right femur with a retained 
intramedullary nail, trochanteric bursitis, and a one inch 
shortening of the right lower extremity.  There was no 
evidence obtained relative to the appellant's claimed right 
arm disability.

The appellant was denied service connection for a lower back 
disability by rating decisions dated in December 1982 and 
October 1983.  By decision dated in March 1986, the Board 
denied service connection for myositis of the lumbar spine; 
and for a disorder manifested by pains in the hips, back, 
wrists and elbows.  

By rating decision dated in August 1985, service connection 
was granted for a scar of the right wrist and a zero percent 
disability evaluation was assigned.  

In correspondence received in April 1986, the appellant 
reported that he was examined by H.R.C., M.D. in September 
1976 in connection with his then pending claim for benefits 
administered by the Social Security Administration (SSA).  
The appellant stated that Dr. C. observed him to be unable to 
repeatedly bend his back, stoop, or squat, and associated 
these symptoms with his right hip and trochanteric bursitis 
disability.  A copy of Dr. C.'s report is not of record. 

By correspondence received in September 1992, the appellant 
sought to reopen his claims of service connection for 
disabilities of the right hip, right arm and back.  

In November 1992, a copy of the appellant's medical treatment 
file maintained by the Texas Department of Corrections was 
received.  Pertinent to this appeal, the file reflects the 
following:

1. In October 1984, the appellant underwent 
radiographic examination of his right hip and 
right femur.  A healed fracture of the mid-shaft 
of the femur was noted with "satisfactorily 
fragmental apposition and alignment," as was an 
intramedullary nail.  The right hip appeared 
normal, and was without evidence of fracture, 
dislocation or joint disease.  

2. In November 1989, the appellant complained of 
pain of his right leg while climbing a ramp and 
while negotiating stairs.  His right hip was 
noted to have full range of motion but with 
pain.  

3. In December 1989, the appellant received a lower 
"bunk assignment," and a PULHES profile of 
3,2,3,1,2, and 1, respectively.   The 
appellant's work assignment was to exclude those 
jobs requiring standing for an extended period 
of time, and lifting in excess of 25 pounds.  

4. In November 1991, the appellant was noted to 
have a normal gait, and his right leg was one 
centimeter shorter than his left leg.  

The appellant underwent a VA physical examination in April 
1993.  The examiner noted that the appellant complained of 
low back pain since his 1956 accident.  As to his right leg, 
the appellant reported pain along the lateral aspect of the 
greater trochanter consistent with trochanteric bursitis.  
Examination of the leg length while the appellant stood 
revealed the pelvis was level, with no evidence of lower 
extremity shortening or imbalance at the pelvic level.  

Among other diagnoses, the appellant was found to have 
moderately symptomatic trochanteric bursitis, assessed as 
being the result of the rodding of his femur; minimal 
symptoms of the healed intramedullary rodding; and chronic 
lumbar strain.  The appellant was also diagnosed to be status 
post-trauma to the right wrist which was assessed as 
moderately symptomatic.  The examiner found it likely that 
the appellant had some compromise of the ulnar nerve, but 
that the appellant was not significantly symptomatic so as to 
warrant any exploration or inquiry as to surgical 
decompression.  There was no opinion expressed as to whether, 
and to what extent, the appellant's ulnar nerve abnormality 
was caused or aggravated by any in-service incident or 
medical treatment, or whether it was related to the service-
connected residuals of the right wrist laceration.

Radiographic examination of the appellant's lumbosacral spine 
revealed slight degenerative changes.  The vertebrae were 
otherwise normal, and alignment was satisfactory.  The disc 
spaces and the sacroiliac joints were noted to be normal.  
Radiographic examination of the right femur found an old 
healed fracture of the mid aspect with an intramedullary rod 
in place.  There was no other abnormality noted. 

By rating decision dated in June 1993, an increased rating 
was denied for the residuals of a right femur fracture with 
trochanteric bursitis, and an increased rating was also 
denied for a right wrist disability.  Reopening of the claims 
of service connection for a right arm, back and hip 
disability were denied.  This appeal followed.

Following the Court's November 1997 remand, the appellant 
submitted a May 1999 letter from J.H.P., D.C., who opined 
that the appellant's previously reported shortened right leg 
and tensor fascia latae spasm "would" cause a pelvic tilt, 
that would in turn cause low back pain.  

Relevant law and regulations

In general, new and material evidence is required to reopen a 
claim for benefits which has been previously been denied by a 
final decision of the Board.  38 U.S.C.A. § 7104(b); 
38 C.F.R. §§ 20.1100,  20.1105.  38 U.S.C.A. § 5108 provides 
that "[I]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
secretary shall reopen the claim and review the former 
disposition of the claim."  

"New and material evidence" is defined by the Secretary as 
"evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998);  Hodge v. West, 155 F. 
3d 1356  (Fed. Cir. 1998).

In determining whether to reopen previously and finally 
denied claims, the two-step test which was announced in Manio 
v. Derwinski, 1 Vet. App. 140 (1991), has recently been 
replaced by a three-step test.  Under the new Elkins test, 
see Elkins v. West, 12 Vet. App. 209 (1999), VA must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, VA must determine 
whether, based upon all the evidence of record in support of 
the claim the claim as reopened is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
VA may then proceed to evaluate the merits of the claim but 
only after ensuring that its statutory duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203 (1999).

In order to warrant reopening a previously and finally 
disallowed claim, the newly presented or secured evidence 
must be not cumulative of evidence of record at the time of 
the last prior final disallowance and must tend to prove the 
merits of the claim as to each essential element that was 
lacking in the last final disallowance.  Evans v. Brown, 9 
Vet. App. 273, 283 (1996).

Analysis

The Board believes that the RO should be afforded the 
opportunity to readjudicate the appellant's claim, applying 
the Hodge standard.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

As noted above, VA's duty to assist the appellant in the 
development of his claim attaches only if the first two 
prongs of the Elkins test have been met, that is if it is 
determined that new and material evidence has been submitted 
and if it is further determined that a well grounded claim 
has been presented.  If, and only if, this occurs with 
respect to any or all of the issues currently on appeal, 
appropriate evidentiary development should be undertaken by 
the RO.

The Board notes in passing that the appellant has been 
incarcerated in a state penal institution since the time that 
he was on active duty with the United States Air Force.  If a 
duty to assist attached under the circumstances outlined 
immediately above, VA is obligated to tailor its assistance 
to the peculiar circumstances as are presented in this 
matter.  See Bolton v. Brown, 8 Vet. App. 185, 190-91 (1995); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).    

Accordingly, this case is REMANDED for the following action:

1.  The RO should readjudicate the 
appellant's claims under a broad 
interpretation of the applicable 
regulations.  In particular, the 
appellant's claims must be adjudicated by 
applying the standard found in Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  
If any of the benefits sought on appeal 
remain denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case, 
including any additional laws and 
regulations, and given the applicable 
time to respond thereto.  

2.  If the RO determines, as to any issue 
on appeal, that new and material evidence 
has been submitted and further that the 
claim is well grounded, appropriate 
evidentiary development should be 
undertaken, keeping in mind that the 
appellant is incarcerated.

The appellant is advised that he is be free to submit 
additional evidence and argument to the RO on the remanded 
claims.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, a further 
remand will likely result.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

  Assuming that the "PULHES" profile as stated is identical to that contained in 
service department physical examinations, it reflects the overall physical and 
psychiatric condition of the appellant on a scale of 1 (high level of fitness) to 4 (a 
medical condition or physical defect which is below the level of medical fitness for 
retention in the military service.  The "P" stands for "physical capacity or stamina;" 
the "U' indicates "upper extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the appellant's "hearing and ear;" the "E" 
is indicative of the appellant's eyes; and the "S" stands for psychiatric condition.  
See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).   


